Citation Nr: 0315588	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-09 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In March 2003, the Board informed the 
veteran of the VCAA and of the information and medical 
evidence necessary to substantiate this claim.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).   

In his substantive appeal, the veteran indicated that he 
wished a hearing before a member of the Board at the RO.  In 
response to this request, the RO furnished the veteran with 
information regarding the procedure that would be utilized.  
The veteran responded that he wished the case to be forwarded 
to the Board and his representative has stated that this 
letter effectively withdrew the request for a hearing.  

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as an ammunition 
storage helper from April 1967 to May 1968.  He was assigned 
to the 188th Ordinance Company.  These records show that he 
participated in two campaigns.  He has claimed service 
connection for PTSD as a result of mortar attacks and other 
events that occurred while he was stationed in Vietnam.  He 
has not, as yet, given sufficient detail of these events for 
a verification to be attempted.  He has; however, been 
diagnosed by a VA physician as having PTSD.  Under these 
circumstances, additional development is believed to be 
warranted.  

The case is remanded for the following:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.	The RO should request from the veteran 
to clarify whether or not he wishes a 
hearing before a member of the Board.  
The RO should also ask the veteran for a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  This information should 
include the dates and location of the 
mortar attacks on his unit.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action. 

3.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors to U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) formerly the United 
States Army and Joint Services 
Environmental Support Group, 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197.  The USASCRUR should be requested 
to provide any information available 
which might corroborate the veteran's 
alleged stressors and any other sources 
that may have pertinent information.

4.	Thereafter, the RO should make a 
determination regarding whether the 
veteran was involved in combat and 
whether any stressor has been verified.  

5.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether 
each stressor found to be established 
by the record was sufficient to produce 
the post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed 
should be included in the examination 
report.

6.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




